DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-9 and 11-12 are objected to because of the following informalities:
Period punctuation is used within the body of claims 7 and 9. Periods may not be used within the body of the claims except for abbreviations. MPEP 608.01(m). Appropriate correction is required.
Claim 8 depends from claim 1, which was cancelled. Appropriate correction is required.
Claim 9 depends from claim 1, which was cancelled. Appropriate correction is required.
Claim 11 depends from claim 4, which was cancelled. Appropriate correction is required.
Claim 12 depends from claim 4, which was cancelled. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Regarding claim 7, the claim recites the process a) detecting and storing at least one measured value pattern characterizing the event; b) multifractally determining a Holder exponent as a function of the at least one measured value pattern; c) determining a mother wavelet as a function of the determined Holder exponent; d) obtaining a plurality of measured values of a sensor within a time period; e) generating transformed measured values through a wavelet transformation of the detected measured values using the determined mother wavelet; f) comparing the transformed measured values with a stored threshold value; g) identifying that the event, which is characterized by the at least one measured value pattern, has occurred within the time period responsive to a result of the comparing being that at least one of the transformed measured values exceeds the stored threshold value; and h) generating a signal that signals that the event has occurred.
Step 2A - Prong 1
The limitations of b) “multifractally determining a Holder exponent as a function of the at least one measured value pattern”; c) “determining a mother wavelet as a function of the determined Holder exponent”; and e) “generating transformed measured values through a wavelet transformation of the detected measured values using the determined mother wavelet”, as drafted, are processes that, under broadest reasonable interpretation, cover performance of mathematical formulas and calculations. For example, “determining a Holder exponent” in the context of this claim encompasses solving a mathematical function involving the measured value pattern to obtain the Holder exponent. Similarly, “determining a mother wavelet” in the context of this claim 
The limitations of f) “comparing the transformed measured values with a stored threshold value”; and g) “identifying that the event, which is characterized by the at least one measured value pattern, has occurred within the time period responsive to a result of the comparing being that at least one of the transformed measured values exceeds the stored threshold value”, as drafted, are processes that, under broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, “comparing” in the context of this claim encompasses a human looking at the transformed measured values with the stored threshold value and comparing the two. Similarly, “identifying” in the context of this claim encompasses a human determining whether the threshold value was exceeded in the comparison step and, if so, recognizing that the event has occurred. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. In particular, the “detecting” and “obtaining” steps are well-understood, routine, and conventional functions amounting to mere receiving or transmitting of data over a network. MPEP 2106.05(d)(II)(i). Similarly, the “storing” and “generating” steps are well-understood, routine, and conventional functions amounting to mere storing and retrieving of information in memory. MPEP 2106.05(d)(II)(iv). The claim is not patent eligible.
Claim 10
Regarding claim 8, the rationale explained above with respect to claim 7 is applied. Furthermore, claim 8 recites the step of “approximating the mother wavelet using a B-spline scaling function based on the Holder exponent”, which covers performance of mathematical formulas and calculations, and so falls within the “Mathematical Concepts” grouping of abstract ideas. The claim is not patent eligible.
Claim 11 recites substantially similar limitations to those of claim 8 and therefore is rejected under the same rationale as that applied above to claim 8.
Regarding claim 9, the rationale explained above with respect to claim 7 is applied. Furthermore, claim 9 recites the step of “determining at which points in time within the time period the stored threshold value is exceeded by the transformed measured values, wherein the generating of the signal includes integrating information of the points in time into the signal”, which encompasses the mental process of a human identifying the time values where the threshold value was exceeded in the comparison step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. The claim is not patent eligible.
Claim 12 recites substantially similar limitations to those of claim 9 and therefore is rejected under the same rationale as that applied above to claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. (U.S. Patent Publication No. 2017/0050599) in view of Bonneau et al. (U.S. Patent No. 6,002,794).
Regarding claim 7, Gilbert teaches a method for recognizing an event (FIG. 1; [0069]), the method comprising:
a. detecting and storing at least one measured value pattern characterizing the event (FIG. 1, 102; [0071]);
c. determining a mother wavelet (use of wavelet transformation to generate template event; FIG. 1, 108; [0070], [0076]);
(FIG. 2, 202);
e. generating transformed measured values through a wavelet transformation of the detected measured values using the determined mother wavelet (FIG. 2, 208; [0097]);
f. comparing the transformed measured values with a stored threshold value (pattern matching process 302 can determine match based on threshold of number of determinations of acceleration event types; FIG. 2, 206; [0085], [0095]);
g. identifying that the event, which is characterized by the at least one measured value pattern, has occurred within the time period responsive to a result of the comparing being that at least one of the transformed measured values exceeds the stored threshold value (FIG. 2, 208; [0095]); and
h. generating a signal that signals that the event has occurred (FIG. 10, T1-T3; [0133]).
Although it generally teaches using wavelet transformation with respect to the templates and the sensor data, Gilbert does not specifically teach multifractally determining a Holder exponent as a function of the at least one measured value pattern, and determining the mother wavelet as a function of the determined Holder exponent. Bonneau similarly teaches pattern recognition using wavelet transforms. In particular, Bonneau further teaches:
multifractally determining a Holder exponent as a function of the at least one measured value pattern (wavelet-fractal transformation using Holder exponents; [0005], [0015]), and
(use of Holder exponent to distinguish noise from actual object information; [0069]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify generic wavelet transformation methods mentioned in Gilbert and incorporate the specific wavelet transformation method as taught by Bonneau to provide specific guidance into the wavelet transformation step and to increase fidelity of the template wavelets by reducing noise therein ([0069]).
Claim 10 recites substantially similar limitations to those of claim 1 and therefore is rejected under the same rationale as that applied above to claim 1.
Regarding claim 8, Bonneau teaches the determination of the mother wavelet includes approximating the mother wavelet using a B-spline scaling function based on the Holder exponent (wavelet transformation performed using spline basis set; [0005], [0012], [0029]).
Claim 11 recites substantially similar limitations to those of claim 8 and therefore is rejected under the same rationale as that applied above to claim 8.
Regarding claim 9, Gilbert teaches after step g, determining at which points in time within the time period the stored threshold value is exceeded by the transformed measured values (motion sensor data and template are compared in time domain; [0074]), wherein the generating of the signal includes integrating information of the points in time into the signal (data points z considered in relation to wavelet transformation include time data; Table of Relationships, page 8; [0127]).
Claim 12 recites substantially similar limitations to those of claim 9 and therefore is rejected under the same rationale as that applied above to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP DEOL whose telephone number is (303)297-4429.  The examiner can normally be reached on Monday-Friday 8:00AM - 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/SANDEEP DEOL/Examiner, Art Unit 2182                                                                                                                                                                                                        
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183